                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

MICHAEL POSTAWKO, et. al.,                         )
                                                   )
                      Plaintiffs,                  )
                                                   )
v.
                                                   )     CASE NO. 2:16-CV-04219-NKL
MISSOURI DEPARTMENT OF                             )
CORRECTIONS, et al.,                               )
                                                   )
                      Defendants.                  )
                                                   )
                                                   )

         CERTIFICATE OF SERVICE FOR CORIZON LLC’S RESPONSES AND
     OBJECTIONS TO PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION

        Defendant Corizon, LLC (“Corizon”), by and through its undersigned counsel, hereby

certifies Corizon LLC’s Responses and Objections to Plaintiffs’ Third Set of Requests for

Production were served via electronic mail and U.S. Mail, postage prepaid, on this the 1st day of

August, 2019 to the following:


         Anthony E. Rothert                            D. John Sauer
         Gillian R. Wilcox                             David D. Dean
         Jessie Steffan                                OFFICE OF THE ATTORNEY GENERAL
         Omri E. Praiss                                P.O. Box 899
         AMERICAN CIVIL LIBERTIES UNION OF             Jefferson City, Missouri 65102
         MISSOURI FOUNDATION                           Telephone: (573) 751-8807
         906 Olive Street                              Facsimile: (573) 751-0774
         Suite 1130                                    john.Sauer@ago.mo.gov
         St. Louis, Missouri                           david.Dean@ago.mo.gov
         Telephone: (314) 652-3114
         Facsimile: (314) 652-3112                     John W. Taylor
         trothert@aclu-mo.org                          OFFICE OF THE ATTORNEY GENERAL
         gwilcox@aclu-mo.org                           815 Olive Street
         jsteffan@aclu-mo.org                          St. Louis, Missouri 63101
         opraiss@aclu-mo.org                           Telephone: (314) 340-7861
                                                       Facsimile: (314) 340-7029
         Megan G. Crane                                john.taylor@ago.mo.gov
         Amy E. Breihan




         Case 2:16-cv-04219-NKL Document 320 Filed 08/01/19 Page 1 of 5
       MACARTHUR JUSTICE CENTER AT ST.    Attorneys for Defendant Missouri
       LOUIS                              Department of Corrections
       3115 South Grand Blvd.
       Suite 300
       St. Louis, Missouri 63118
       Telephone: (314) 254-8541
       megan.crane@macarthurjustice.org
       amy.breihan@macarthurjustice.org

       Meghan C. Cleary
       Amelia Igo Pelly Frenkel
       Anastasia McLetchie Pastan
       Elizabeth Lynn Henthorne
       WILKINSON WALSH & ESKOVITZ
       11601 Wilshire Boulevard
       Suite 600
       Los Angeles, California 90025
       Telephone: (424) 291-9669
       Facsimile: (202) 847-4005
       mcleary@wilkinsonwalsh.com
       afrenkel@wilkinsonwalsh.com
       apastan@wilkinsonwalsh.com
       bhenthorne@wilkinsonwalsh.com

       Attorneys for Plaintiffs


      Dated: August 1, 2019.

                                          /s/ William R. Lunsford
                                          William R. Lunsford
                                          One of the Attorneys for Defendant Corizon,
                                          LLC

William R. Lunsford
Matthew B. Reeves
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street
Huntsville, Alabama 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com

Dwight A. Vermette
ECKENRODE-MAUPIN




       Case 2:16-cv-04219-NKL Document 320 Filed 08/01/19 Page 2 of 5
11477 Olde Cabin Road
Suite 110
St. Louis, Missouri 63141
Telephone: (314) 726-6670
Facsimile: (314) 726-2106
dav@eckenrode-law.com




        Case 2:16-cv-04219-NKL Document 320 Filed 08/01/19 Page 3 of 5
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon all attorneys of record
in this matter, including without limitation the following via this Court’s CM/ECF system on this
the 1st day of August, 2019:

        Anthony E. Rothert                           D. John Sauer
        Gillian R. Wilcox                            David D. Dean
        Jessie Steffan                               OFFICE OF THE ATTORNEY GENERAL
        Omri E. Praiss                               P.O. Box 899
        AMERICAN CIVIL LIBERTIES UNION OF            Jefferson City, Missouri 65102
        MISSOURI FOUNDATION                          Telephone: (573) 751-8807
        906 Olive Street                             Facsimile: (573) 751-0774
        Suite 1130                                   john.Sauer@ago.mo.gov
        St. Louis, Missouri                          david.Dean@ago.mo.gov
        Telephone: (314) 652-3114
        Facsimile: (314) 652-3112                    John W. Taylor
        trothert@aclu-mo.org                         OFFICE OF THE ATTORNEY GENERAL
        gwilcox@aclu-mo.org                          815 Olive Street
        jsteffan@aclu-mo.org                         St. Louis, Missouri 63101
        opraiss@aclu-mo.org                          Telephone: (314) 340-7861
                                                     Facsimile: (314) 340-7029
        Megan G. Crane                               john.taylor@ago.mo.gov
        Amy E. Breihan
        MACARTHUR JUSTICE CENTER AT ST.              Attorneys for Defendant Missouri
        LOUIS                                        Department of Corrections
        3115 South Grand Blvd.
        Suite 300
        St. Louis, Missouri 63118
        Telephone: (314) 254-8541
        megan.crane@macarthurjustice.org
        amy.breihan@macarthurjustice.org

        Meghan C. Cleary
        Amelia Igo Pelly Frenkel
        Anastasia McLetchie Pastan
        Elizabeth Lynn Henthorne
        WILKINSON WALSH & ESKOVITZ
        11601 Wilshire Boulevard
        Suite 600
        Los Angeles, California 90025
        Telephone: (424) 291-9669
        Facsimile: (202) 847-4005
        mcleary@wilkinsonwalsh.com
        afrenkel@wilkinsonwalsh.com
        apastan@wilkinsonwalsh.com




         Case 2:16-cv-04219-NKL Document 320 Filed 08/01/19 Page 4 of 5
bhenthorne@wilkinsonwalsh.com

Attorneys for Plaintiffs


                                 /s/ William R. Lunsford
                                 Of Counsel




Case 2:16-cv-04219-NKL Document 320 Filed 08/01/19 Page 5 of 5
